UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 02/28/2013 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund February 28, 2013 (Unaudited) Common Stocks95.3% Shares Value ($) Brazil16.4% Banco Santander Brasil, ADS 3,316,820 24,245,954 Brasil Insurance Participacoes e Administracao 866,400 9,169,991 Cia Energetica de Minas Gerais, ADR 349,330 4,157,027 Diagnosticos da America 688,800 4,749,985 EDP - Energias do Brasil 1,428,600 8,668,024 Gerdau, ADR 956,830 7,960,826 Itau Unibanco Holding, ADR 1,186,146 20,947,338 JBS 2,459,800 a 8,524,921 Magnesita Refratarios 1,280,300 5,109,816 Petroleo Brasileiro, ADR 2,633,480 38,633,152 Petroleo Brasileiro, ADR, Cl. A 6,270 104,897 Porto Seguro 443,220 5,877,804 Sul America 649,146 6,188,433 Telefonica Brasil SA, ADR 304,080 8,015,549 Vale, ADR 639,820 12,150,182 China13.6% Anhui Conch Cement, Cl. H 1,226,500 4,483,377 Asia Cement China Holdings 2,839,500 1,534,053 Beijing Capital International Airport, Cl. H 5,154,000 4,053,768 BYD Electronic International 16,997,000 6,136,418 China Coal Energy, Cl. H 9,307,000 9,228,278 China Communications Services, Cl. H 7,058,000 4,413,753 China Construction Bank, Cl. H 18,626,809 15,371,032 China Life Insurance, Cl. H 2,923,000 8,781,513 China Railway Group, Cl. H 8,024,000 4,355,696 Datang International Power Generation, Cl. H 1,748,000 759,549 Dongfeng Motor Group, Cl. H 2,172,000 3,181,433 Guangzhou Automobile Group, Cl. H 12,869,603 10,719,691 Huaneng Power International, ADR 77,240 3,139,806 Huaneng Power International, Cl. H 1,291,600 1,328,971 Industrial & Commercial Bank of China, Cl. H 23,552,590 16,915,252 Lianhua Supermarket Holdings, Cl. H 9,238,000 8,504,735 PetroChina, ADR 7,940 1,087,621 PetroChina, Cl. H 7,104,000 9,764,382 PICC Property & Casualty, Cl. H 3,570,000 5,127,882 Sinotrans, Cl. H 30,352,500 5,909,572 Weiqiao Textile, Cl. H 7,629,600 3,974,365 Zhejiang Expressway, Cl. H 9,064,000 7,608,262 Czech Republic.5% Komercni Banka 22,400 Hong Kong6.1% China Mobile 1,180,500 13,006,566 China Mobile, ADR 67,910 3,721,468 China Power International Development 15,038,872 4,847,746 COSCO Pacific 5,278,819 8,453,625 Global Bio-Chem Technology Group 33,658,980 3,862,563 iShares FTSE A50 China Index ETF 6,504,900 9,578,364 NWS Holdings 4,539,768 8,639,818 Shanghai Industrial Holdings 2,636,000 8,599,051 Hungary.5% Richter Gedeon 29,370 India10.8% Bharat Heavy Electricals 3,024,100 11,180,529 Hindustan Petroleum 1,239,712 6,597,225 ICICI Bank, ADR 69,084 2,896,001 India Cements 5,677,369 8,832,763 Jubilant Life Sciences 1,183,781 3,682,657 NMDC 4,301,531 10,835,857 Oriental Bank of Commerce 1,244,815 6,291,001 Punjab National Bank 388,493 5,625,832 Reliance Industries 1,546,570 23,135,300 Rolta India 3,193,707 3,845,011 State Bank of India 324,730 12,365,922 Steel Authority of India 4,006,820 5,221,644 Sterlite Industries India 4,175,500 7,210,518 Indonesia1.1% Aneka Tambang Persero 10,948,500 1,461,537 Bank Negara Indonesia Persero 11,885,500 5,657,712 Medco Energi Internasional 24,203,000 4,207,693 Malaysia1.0% CIMB Group Holdings 937,400 2,183,880 Genting 2,660,000 8,168,063 Mexico1.8% America Movil, ADR, Ser. L 404,370 8,447,289 Consorcio ARA 7,354,100 a 2,857,628 Desarrolladora Homex, ADR 600,134 a 7,141,595 Poland.8% Asseco Poland 290,734 3,950,329 Bank Pekao 88,973 4,491,776 Russia5.4% Gazprom, ADR 2,715,060 24,164,034 Lukoil, ADR 157,315 10,178,280 Pharmstandard, GDR 533,664 a 10,849,389 Sberbank of Russia, ADR 89,250 1,230,757 VimpelCom, ADR 639,580 7,636,585 South Africa5.7% ABSA Group 240,856 4,341,842 Adcock Ingram Holdings 1,022,890 6,340,865 Anglo American Platinum 201,000 9,476,504 JD Group 1,664,143 7,247,765 Murray & Roberts Holdings 3,634,712 a 10,084,326 Standard Bank Group 1,147,279 14,825,893 Telkom 2,654,932 a 4,476,722 South Korea19.0% Hite Jinro 208,355 a 6,561,453 Hyundai Development 324,650 a 7,420,486 KB Financial Group 585,720 21,366,278 KB Financial Group, ADR 20,398 722,701 Kia Motors 138,165 7,132,661 Korea Electric Power 723,745 a 21,822,801 Korea Electric Power, ADR 60,280 901,789 Korea Exchange Bank 422,040 a 2,962,163 KT 12,200 403,352 KT, ADR 284,650 4,605,637 LG Electronics 187,234 13,539,050 Mando 55,289 6,688,855 Mirae Asset Securities 205,310 8,238,376 NongShim 17,875 4,754,231 POSCO 33,021 10,780,065 POSCO, ADR 12,900 1,040,901 Samsung Electronics 14,847 21,170,335 Samsung Fire & Marine Insurance 71,784 15,114,863 Shinhan Financial Group 276,770 10,901,337 Shinsegae 56,709 11,862,109 SK Telecom 40,188 6,624,854 SK Telecom, ADR 142,030 2,580,685 Tongyang Life Insurance 294,155 2,988,207 Taiwan8.9% Chinatrust Financial Holding 15,577,729 9,215,416 First Financial Holding 11,688,000 7,446,217 Hon Hai Precision Industry 7,363,018 20,277,369 Nan Ya Printed Circuit Board 6,117,220 7,000,476 Novatek Microelectronics 225,000 940,455 Powertech Technology 3,494,000 5,082,032 Siliconware Precision Industries 4,623,000 4,963,260 Siliconware Precision Industries, ADR 495,310 2,620,190 Simplo Technology 898,000 3,980,483 SinoPac Financial Holdings 3,881,736 1,766,418 Taiwan Semiconductor Manufacturing 1,565,638 5,514,947 Tatung 6,957,380 a 1,873,813 Transcend Information 1,796,940 5,118,279 United Microelectronics 23,112,445 8,647,739 Young Fast Optoelectronics 2,146,504 4,066,321 Thailand.8% Bangkok Bank 1,033,060 Turkey1.0% Asya Katilim Bankasi 2,521,620 a 3,097,968 Turk Sise ve Cam Fabrikalari 459,440 750,898 Turkcell Iletisim Hizmetleri 45,714 a 303,684 Turkcell Iletisim Hizmetleri, ADR 93,950 a 1,551,114 Turkiye Garanti Bankasi 641,740 3,068,051 Turkiye Halk Bankasi 160,490 1,588,082 United Arab Emirates.7% Emaar Properties 4,745,680 United Kingdom.7% African Barrick Gold 1,195,471 4,766,142 JKX Oil & Gas 1,754,871 a 1,790,359 United States.5% iShares MSCI Emerging Markets Index Fund 118,930 Total Common Stocks (cost $1,002,016,554) Preferred Stocks1.7% Brazil.5% Gerdau 163,300 1,357,121 Itau Unibanco Holding 196,800 3,486,802 South Korea1.2% Samsung Electronics 14,798 Total Preferred Stocks (cost $16,633,317) Number of Rights.0% Rights Value ($) Taiwan Chinatrust Financial Holding (cost $110,750) 1,338,249 a Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,110,000) 16,110,000 b Total Investments (cost $1,034,870,621) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized depreciation on investments was $48,337,937 of which $111,475,219 related to appreciated investment securities and $159,813,156 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 28.4 Information Technology 12.9 Energy 12.8 Materials 9.2 Industrial 7.7 Consumer Discretionary 7.1 Telecommunication Services 6.6 Utilities 4.6 Consumer Staples 3.2 Health Care 3.0 Money Market Investment 1.6 Exchange-Traded Funds 1.5 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 938,720,230 - - Exchange Traded Funds 14,717,329 - - Mutual Funds 16,110,000 - - Preferred Stocks+ 16,870,095 - - Rights+ 115,030 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/ James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
